United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1011
Issued: December 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 2, 2010 appellant filed a timely appeal from the September 21, 2009 decision
of the Office of Workers’ Compensation Programs denying his traumatic injury claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury on October 22, 2008 while in
the performance of duty.
FACTUAL HISTORY
On October 30, 2008 appellant, then a 55-year-old maintenance mechanic, filed a
traumatic injury claim. He alleged that at 6:15 p.m. on October 22, 2008, after duty hours, he
injured his left arm while performing a bench press as he exercised in the weight room of the
employing establishment’s National Center for Employee Development in Norman, Oklahoma.
Appellant was on travel status, attending a training course. He went to the emergency room on
October 29, 2008 and received a diagnosis of left arm strain and left trapezial spasm. In the

claim form, an employing establishment administrative services specialist noted that appellant
was on temporary duty status attending training but the injury occurred during a personal
recreational activity after duty hours.
On August 7, 2009 the Office noted that appellant’s injury resulted from a recreational
activity after duty hours. It asked him to submit evidence that he was injured while performing a
duty of his employment and a detailed medical report explaining how the diagnosed condition
was causally related to his employment.
The employing establishment advised that appellant performed official duty (training)
between 7:00 a.m. and 3:30 p.m. during the days he was on temporary travel duty. Appellant’s
activity lifting weights in the weight room at the training center housing facility was not a
required part of his training and the employer derived no benefit from the activity. He was
engaging in a personal recreational activity after hours.
By decision dated September 21, 2009, the Office denied appellant’s claim on the
grounds that he was not in the performance of duty when the injury occurred.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that his condition is causally related to factors of his employment. Where
an employee is on temporary-duty assignment away from his federal employment, he is covered
by the Federal Employees’ Compensation Act 24 hours a day with respect to any injury that
results from activities essential or incidental to his temporary assignment.1
The Board has recognized that Larson, in his treatise, The Law of Workers’
Compensation, sets forth the general criteria for performance of duty as it relates to travel
employees or employees on temporary-duty assignments as follows:
“Employees whose work entails travel away from the employer’s premises are
held in the majority of jurisdictions to be within the course of their employment
continuously during the trip, except when a distinct departure on a personal errand
is shown. Thus, injuries arising out of the necessity of sleeping in hotels or eating
in restaurants away from home are usually held compensable.”2
However, the fact that an employee is on a special mission or in travel status during the
time a disabling condition manifests itself does not raise an inference that the condition is

1

See Cherie L. Hutchings, 39 ECAB 639 (1988).

2

1 A. Larson, The Law of Workers’ Compensation, § 25.01 (2000); see also Lawrence J. Kolodzi, 44 ECAB
818 (1993).

2

causally related to the incidents of employment.3 The medical evidence must establish a causal
relationship between the condition and factors of employment.4
In regard to recreational activities, Larson’s states:
“Recreational or social activities are within the course of employment when:
(1) They occur on the premises during a lunch or recreational period as a
regular incident of the employment; or
(2) The employer, by expressly or impliedly requiring participation, or by
making the activity part of the services of an employee, brings the activity
within the orbit of the employment; or
(3) The employer derives substantial direct benefit from the activity
beyond the intangible value of improvement in employee health and
morale that is common to all kinds of recreation and social life.”5
These are three independent links, by which recreational or social activities can be tied to
employment and, if one is found, the absence of the others is not fatal.6 Accordingly, when an
employee is injured during a recreational or social activity, he or she must meet one of the
above-noted criteria in order to establish that the injury arose in the performance of duty.
ANALYSIS
Appellant was on temporary duty travel status at the time of the claimed injury, attending
training in another city. He injured his left arm while working out in the weight room of the
employing establishment training center housing facility. The injury occurred at 6:15 p.m., after
official training duty hours which were 7:00 a.m. to 3:30 p.m. Lifting weights was not a required
part of appellant’s training as a mechanic. His employer derived no benefit from the activity.
The claimed injury is not covered under the first criterion for recreational and social
activities. Although the injury occurred on the premises of the temporary-duty housing facility,
it did not occur during his 7:00 a.m. to 3:30 p.m. tour of duty.
The second criterion is whether the employing establishment required appellant to
participate in weight lifting as part of his temporary-duty training. The employing establishment
advised that weight lifting was a voluntary recreational activity and that no employee was
required to participate in weight lifting while attending the training course. When the degree of
employer involvement descends from compulsion to mere sponsorship or encouragement, the
3

See William B. Merrill, 24 ECAB 215 (1973).

4

Id.

5

A. Larson, The Law of Workers’ Compensation § 22.01 (2000); see Steven F. Jacobs, 55 ECAB 252 (2004).
See also FECA (Federal) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.8 (August 1992).
6

Steven F. Jacobs, supra note 5; Archie L. Ransey, 40 ECAB 1251 (1989).

3

questions become closer and it is necessary to conduct a further inquiry.7 This inquiry focuses
on the issue of whether the employing establishment sponsored the activity, whether
participation was voluntary and whether the employing establishment financed the activity. The
record establishes that the employer did not either expressly or implicitly require participation in
weight lifting by employees attending the training course. Although the weight room was a part
of the temporary-duty housing facility, the record supports that weight training was not an
activity in which appellant, as a training course attendee, was compelled to participate.
Participation in weight lifting after work hours was neither part of appellant’s training nor was it
an activity for which he would be evaluated. It was a voluntary activity. The Board has held
that, if a recreational activity is voluntary and there is no direct, substantial benefit to the
employer, this outweighs the employer’s sponsorship of the recreational facility or event when
determining whether an activity occurred in the course of employment.8 Under the
circumstances of this case, appellant has failed to demonstrate that the employing establishment
required him to participate in weight lifting during the temporary-duty training course or
otherwise made the activity part of his services as an employee.
Appellant has also failed to establish the third criterion, that the employer derived
substantial direct benefit from his weight lifting beyond the intangible value of improvement in
employee health or morale. No evidence of record suggests that weight lifting was in any way
related to the employing establishment’s business.9 Consequently, the evidence of record does
not establish that the employing establishment derived substantial direct benefit from the activity
beyond the intangible value of improvement in health and morale that is common to all kinds of
recreation and social life.10
On appeal, appellant contends that his injury is compensable because it occurred during a
period of time when he was attending a training course; the employing establishment was
responsible for his medical treatment during his stay at the training housing facility; and the
training course was a part of his duties as a federal employee. As noted, the circumstances of his
case do not meet the criteria for coverage of an injury while on temporary duty or during a
recreational activity. The Office properly denied his claim.
CONCLUSION
The Board finds that appellant failed to establish that his left arm injury was sustained
while in the performance of duty.

7

Larson, supra note 5 at § 22.04(3); see also Anna M. Adams, 51 ECAB 149 (1999).

8

See Barbara Roy, 42 ECAB 960 (1991).

9

Steven F. Jacobs, supra note 5; Anna M. Adams, supra note 7 at 154.

10

Larson, supra note 5 at § 22.05(3).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 21, 2009 is affirmed.
Issued: December 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

